Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 11-14 are rejected under 35 USC 101 as being abstract ideas.

Claim 1 is a method claim and recites:
generating an ontology comprising a plurality of objects, each object corresponding to (i) functions performed by a discrete physical component of the system; (ii) behaviors of the discrete physical component; (iii) physical structures included in the discrete physical component; and (iv) events that impact usage of the discrete physical component (mental process; generating an ontology of objects based on inputs can be done by pen and paper);
adding relationships to the ontology for each of the plurality of physical components, wherein the relationships comprise (i) aggregation relationships between the plurality of physical components, (ii) composition relationships between the plurality of physical components; and (iii) dependencies between the plurality of physical components (mental process; adding relationships to the ontology based on inputs can be done by pen and paper);

based on the sensor data, identifying an event impacting one or more physical components performing a system function (mental process; identifying an event is a mental process);
using the attributes and the relationships stored in the ontology to generate an alternate system design comprising physical components that are functionally equivalent to the impacted physical components with respect to the system function (mental process; generating a design can be done by pen and paper); and
sending a transmittal comprising the alternate system design to one or more users (insignificant extra-solution activity).
Step 2A, prong 1: limitations are grouped into abstract idea category as indicated above.
Step 2A, prong 2: there is not integration of practical application.
Step 2B: the claim does not recite any additional element significantly more than the abstract idea. 

Claim 2 is a method claim depending on claim 1 and recites:
using the objects and relationships stored in the ontology to generate one or more instructions for repurposing physical components included in the system to implement the alternate system design (mental process using pen and paper).
Step 2A, prong 1: limitations are grouped into abstract idea category as indicated above.
Step 2A, prong 2: there is not integration of practical application.
Step 2B: the claim does not recite any additional element. 

Claim 3 is a method claim depending on claim 1 and recites:

updating the ontology with the new relationships (mental process that can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract idea category as indicated above.
Step 2A, prong 2: there is not integration of practical application.
Step 2B: the claim does not recite any additional element. 

Claim 4 is a method claim depending on claim 1 and recites:
identifying one or more new objects corresponding to physical components included the alternate system design, wherein the new objects comprise one or more (i) new functions performed by the physical components in the alternate system design; (ii) new behaviors of the physical components; (iii) new physical structures constructed based on the physical components in the alternate system design; (iv) new constraints related to usage of the physical components in the alternate system design (mental process);
updating the ontology with the new objects (mental process that can be done by pen and paper).
Step 2A, prong 1: limitations are grouped into abstract idea category as indicated above.
Step 2A, prong 2: there is not integration of practical application.
Step 2B: the claim does not recite any additional element. 

Claims 11-14 recites analogous limitations to claims 1-4. They are, therefore, rejected under 35 USC 101 for being abstract for the same reasons.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being anticipated by Bassi et al. (Enabling Things to Talk, Springer 2013).

As per claim 1, Bassi teaches computer-implemented method for providing adaptive resilience to a system defined by a plurality of physical components, the method comprising:
generating an ontology comprising a plurality of objects (p. 114, ¶ 4-6, p. 128 ¶ 5 – p. 129 ¶ 1; Bassi teaches using an IoT Reference Model comprising Virtual Entities to represent Physical Entities, and a Virtual Entity referring in an ontology; each entity corresponds to an object), each object corresponding to (i) functions performed by a discrete physical component of the system (p. 114 ¶ 4-6, p. 120 ¶ 3; Bassi teaches a Virtual Entity representing a Physical Entity and Virtual Entities having information comprising functionalities to model functions of the IoT Reference Model describing IoT system; a Physical Entity corresponds to a physical component); (ii) behaviors of the discrete physical component (p. 66 last paragraph, p. 178 ¶ 3-4, p. 181 ¶ 4; Bassi teaches functional view of each functional component, which represent a Physical Entity, comprising behaviors); (iii) physical structures included in the discrete physical component; and (iv) events that impact usage of the discrete physical component (p. 49 ¶ 2, p. 293 ¶ 5; Bassi teaches recording events concerning Physical Objects, which refer to Physical Entities, this teaching indicates generating events impacting usage of discrete physical components);

receiving sensor data from one or more sensors monitoring activities associated with the plurality of physical components included in the system (p. 49 ¶ 4-5, p. 123 ¶ 3; Bassi teaches sensors used to monitor and measure data from physical entities, which are physical components);
based on the sensor data, identifying an event impacting one or more physical components performing a system function (p. 123 ¶ 3, p. 180 ¶ 3-5; Bassi teaches sensors used to monitor and measure data of associated physical components, which are used to identify faults; these faults correspond to events impacting physical components);
using the attributes and the relationships stored in the ontology to generate an alternate system design comprising physical components that are equivalent to the impacted physical components with respect to the system function (p. 165 last 2 paragraphs; Bassi teaches designing and implementing a concrete system architecture; p. 179 last 3 paragraphs – p. 180 ¶ 3, 5-6; Bassi then teaches configuring by initializing or change the system configuration the system, monitoring and identifying faults and fragile functional components and/or devices, and applying corrective behaviors by setting back the system to a previous configuration; applying corrective behaviors to setting back a configuration of the system corresponds to generating an alternate system design that are equivalent to the impacted physical components with respect to the system function as recited in this limitation); and


As per claim 2, Bassi teaches the method of claim 1, further comprising:
using the objects and relationships stored in the ontology to generate one or more instructions for repurposing physical components included in the system to implement the alternate system design (Bassi teaches designing and implementing a concrete system architecture; p. 179 last 3 paragraphs – p. 180 ¶ 3, 5-6; Bassi then teaches configuring by initializing or change the system configuration the system, monitoring and identifying faults and fragile functional components and/or devices, and applying corrective behaviors by setting back the system to a previous configuration performed by functions in Fault FC; this teaching indicates Fault FC’s functions generating one or more instructions to perform tasks as recited).

As per claim 3, Bassi teaches the method of claim 1, further comprising:
identifying new relationships between objects in the ontology corresponding to the alternate system design (Bassi on p. 180 ¶ 9-12 teaches a function to manage and update membership and associated information of any relevant entity; this teaching means new 
updating the ontology with the new relationships (p. 180 ¶ 9-12; Bassi teaches a function to manage and update membership and associated information of any relevant entity; this teaching means the ontology with the new relationships being updated).

As per claim 4, Bassi teaches the method of claim 1, further comprising:
identifying one or more new objects corresponding to physical components included the alternate system design, wherein the new objects comprise one or more (i) new functions performed by the physical components in the alternate system design; (ii) new behaviors of the physical components (p. 180 ¶ 3, 5-6; Bassi teaches applying corrective behaviours to devices, which correspond to physical components); (iii) new physical structures constructed based on the physical components in the alternate system design; (iv) new constraints related to usage of the physical components in the alternate system design;
updating the ontology with the new objects (p. 180 ¶ 9-12).

Examiner’s Notes: These notes concern claims 11-20. These claims use the limitations of using graphs or edges to generate certain things. According to the instant application’s specification ¶ 46, limitation “using the graph to generate an alternate system design” in claim 11 means simulation of nodes corresponding to objects impacted by an event to generate an alternative system design. The simulation of nodes involves functional information describing relationships among nodes of the ontology represented by a graph comprising edges and nodes. Similarly, limitation “using the edges included in the graph to generate one or more instructions” in claim 12 means using information associated with the edge relationship to generate one or more instructions according to ¶ 47 in the instant application’s specification ¶ 46. Hence, using graph or edge in limitations 11-20 is 

As per claim 11,  Bassi teaches computer-implemented method for providing adaptive resilience to a physical system comprising a plurality of objects, the method comprising:
generating a graph representative of objects included in a system, wherein the graph comprises (p. 117 Fig. 7.2):
a plurality of nodes (p. 117 Fig. 7.2; each block represents a node), wherein each node is a programming component representing one or more of (i) a function performed by a discrete object included in the system; (ii) behaviors of the discrete object; (iii) a physical structure included in the discrete object (p. 117 Fig. 7.2; the block Load Carrier: Physical Entity represents a physical structure included in the discrete object); and (iv) an event that impacts usage of the discrete object;
edges between the plurality of nodes corresponding to relationships between the objects of the system, wherein the relationships comprise (i) aggregation relationships between the plurality of objects (p. 118 ¶ 6, p. 119 Fig. 7.4; Bassi teaches aggregation relationship among components with line connecting one class block to another representing edges between nodes), (ii) composition relationships between the plurality of objects (p. 118 ¶ 6, p. 119 Fig. 7.4; Bassi teaches composition relationship among components); and (iii) dependencies between the plurality of objects (p. 118 ¶ 5; Bassi teaches a parent-child relationship, in which a child inherits attributes of its parent; in other words, the child depends on the parent); 
receiving sensor data from one or more sensors monitoring activities associated with physical structures included in the system (p. 49 ¶ 4-5, p. 123 ¶ 3; Bassi teaches sensors used to monitor and measure data from physical entities, which are physical components);

using the graph to generate an alternate system design which comprises a plurality of objects that are functionally equivalent to the impacted objects with respect to the system function (p. 165 last 2 paragraphs; Bassi teaches designing and implementing a concrete system architecture; p. 179 last 3 paragraphs – p. 180 ¶ 3, 5-6; Bassi then teaches configuring by initializing or change the system configuration the system, monitoring and identifying faults and fragile functional components and/or devices, and applying corrective behaviors by setting back the system to a previous configuration; applying corrective behaviors to setting back a configuration of the system corresponds to generating an alternate system design that are equivalent to the impacted physical components with respect to the system function as recited in this limitation, so these teachings indicate using graph to generate an alternate system design as recited); and
sending a transmittal comprising the alternate system design to one or more users (p. 225 ¶ 2; Bassi teaches a WSN installed in a wine cellar providing a service of monitoring environmental conditions and transmitting information to the winegrower’s cellphone to visualize; in this example, the winegrower is considered a user, and transmission information to the cellphone corresponds sending a transmittal according to the instant application’s specification ¶ 47; in addition, Bassi on p. 180 ¶ 9-12 teaches a function to manage and update membership and associated information of any relevant entity including user; these teachings in combination indicate sending a transmittal comprising the alternate system design to one or more users).

As per claim 12, these limitations have already been already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi as applied to claims 1 and 11 above, and further in view of Gauthier et al. (US 2015/0112904).

As per claim 5, Bassi does not teach the method of claim 1, wherein the alternate system design is generated by a process comprising:
creating a plurality of possible alternate system designs using the attributes and relationships stored in the ontology;
simulating the impacted system function with each of the plurality of possible alternate system designs to yield simulation results; and

	However, Gauthier teaches:
creating a plurality of possible alternate system designs using the attributes and relationships stored in the ontology (¶ 0065-0066, 0071; Gauthier teaches generating several designs based on attributes and requirements);
simulating the impacted system function with each of the plurality of possible alternate system designs to yield simulation results (¶ 0065, 0077; Gauthier teaches performing evaluation of generated designs by performing simulation); and
based on the simulation results, selecting one of the possible alternate system designs as the alternate system design (¶ 0065; Gauthier teaches comparing evaluated designs and selecting the best design that meets needs).
Bassi and Gauthier are analogous art because they are in the field of system design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassi and Gauthier. One of ordinary skill in the art would have been motivated to make such a combination because Gauthier’s teachings would have designed systems that are intrinsically more adaptable and better able to respond to changes (Abstract).

As per claim 8, Gauthier teaches the method of claim 5, wherein the alternate system design is selected from the possible alternate system designs by:
ranking the possible alternate system designs according to one or more pre-determined criteria (¶ 0081; Gauther teaches ranking designs criterion such as adaptability, cost, performance, etc.); and
selecting a highest ranking possible alternate system design as the alternate system design (¶ 0081).

As per claim 9, Gauthier teaches the method of claim 8, wherein the pre-determined criteria include a measurement of distance between objects included in each possible alternate design and the event impacting the objects performing the system function (¶ 0081, 0111, 0117; Gauthier teaches criterion for ranking including adaptability metric comprising path length between two nodes, a node corresponding to a system or an object).

As per claim 10, Gauthier teaches the method of claim 8, wherein the pre-determined criteria include a measurement of monetary cost associated with implementing each possible alternate design (¶ 0081).

As per claim 15, these limitations have already been already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been already been discussed in claim 4. They are, therefore, rejected for the same reasons.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Gauthier et al. as applied to claims 5 and 15 above, and further in view of D’Angelo (Parallel and Distributed Simulation from Many Cores to the Public Cloud, Proceedings of the 2011 International Conference on High Performance Computing and Simulation, IEEE, July 2011).

As per claim 6, Bassi teaches the method of claim 5, wherein the impacted system function is simulated (p. 114 ¶ 2, model & sub-models, p. 320 ¶ 1; Bassi teaches modeling a system comprising sub-models and performing simulation; since Bassi teaches generating an alternate system design comprising physical components that are equivalent to the impacted physical components as discussed in claim 1 above, these two teachings in combination imply simulating the impacted system function) 
Bassi and Gauthier do not teach:
using a system of simulations executing across a parallel computing architecture.
However, D’Angelo teaches:
using a system of simulations executing across a parallel computing architecture (p. 1 right col. ¶ 4 – p. 2 left col. ¶ 1, 3).
Bassi, Gauthier, and D’Angelo are analogous art because they are in the same field of system evaluation and simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassi, Gauthier, and D’Angelo. One of ordinary skill in the art would have been motivated to make such a combination because D’Angelo’s teachings would have permitted the simulation of very large and complex systems to speed up the simulation execution significantly (p. 2 left col. ¶ 1).

As per claim 7, D’Angelo teaches the method of claim 6, further comprising:
automatically combining a plurality of simulation models according to predetermined rules to create the system of simulations (p. 2 right col. ¶ 1-3; D’Angelo teaches partitioning a model into components for parallel simulation based on criterion such as minimization of amount of network communication, load balancing; partitioned components are simulation models, and criterion for partitioning are rules to combine simulation models). 

As per claim 16, these limitations have already been already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been already been discussed in claim 7. They are, therefore, rejected for the same reasons.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bassi in view of Gauthier et al. and D’Angelo.

As per claim 20,  system for providing adaptive resilience to a physical system, the system comprising:
a non-transitory computer reasonable readable medium storing a graph representative of objects included in a system (p. 47 Fig. 6.2; Bassi teaches using UML tool, computer tool for modeling and simulation, to model a system; this teaching implies using a computer and a non-transitory computer reasonable readable medium, graphing, and storing a graph representative of objects included in a system), wherein the graph comprises:
a plurality of nodes, wherein each node is a programming component representing one or more of (p. 117 Fig. 7.2; each block represents a node) (i) a function performed by a discrete object included in the system; (ii) behaviors of the discrete object; (iii) a physical structure included in the discrete object (p. 117 Fig. 7.2; the block Load Carrier: Physical Entity represents a physical structure included in the discrete object); (iv) an event that impacts usage of the discrete object, and
edges between the plurality of nodes corresponding to relationships between the objects of the system, wherein the relationships comprise (i) aggregation relationships between the 
a host processor configured to p. 47 Fig. 6.2; Bassi teaches using UML tool, computer tool for modeling and simulation, to model a system; this computer inherently comprises a processor interpreted a host processor):
receive sensor data from one or more sensors monitoring activities associated with physical structures included in the system (p. 49 ¶ 4-5, p. 123 ¶ 3; Bassi teaches sensors used to monitor and measure data from physical entities, which are physical components),
based on the sensor data, identify an event impacting one or more objects performing a system function (p. 123 ¶ 3, p. 180 ¶ 3-5; Bassi teaches sensors used to monitor and measure data of associated physical components, which are used to identify faults; these faults correspond to events impacting physical components),
create a possible alternate system design by traversing the graph starting at nodes corresponding to the impacted objects (p. 165 last 2 paragraphs; Bassi teaches designing and implementing a concrete system architecture; p. 179 last 3 paragraphs – p. 180 ¶ 3, 5-6),
but does not teach:
a plurality of device processors; and
create a plurality of possible alternate system designs,
use the device processors to simulate the impacted system function with each of the plurality of possible alternate system designs in parallel to yield simulation results, and

However, Gauthier teaches:
create a plurality of possible alternate system designs (¶ 0065-0066, 0071; Gauthier teaches generating several designs based on attributes and requirements).
simulating the impacted system function with each of the plurality of possible alternate system designs in parallel to yield simulation results (¶ 0065, 0077; Gauthier teaches performing evaluation of generated designs by performing simulation); and
based on the simulation results, select one of the possible alternate system designs as an optimal alternate system design (¶ 0065; Gauthier teaches comparing evaluated designs and selecting the best design that meets needs).
Bassi and Gauthier are analogous art because they are in the field of system design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassi and Gauthier. One of ordinary skill in the art would have been motivated to make such a combination because Gauthier’s teachings would have designed systems that are intrinsically more adaptable and better able to respond to changes (Abstract).
Bassi and Gauthier do not teach:
a plurality of device processors; and
use the device processors to simulate.
However, D’Angelo teaches:
a plurality of device processors (p. 1 right col. ¶ 4 – p. 2 left col. ¶ 1, 3; D’Angelo teaches using a parallel computing architecture, comprising of a plurality of CPUs or hosts, to perform simulation); and

Bassi, Gauthier, and D’Angelo are analogous art because they are in the same field of system evaluation and simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bassi, Gauthier, and D’Angelo. One of ordinary skill in the art would have been motivated to make such a combination because D’Angelo’s teachings would have permitted the simulation of very large and complex systems to speed up the simulation execution significantly (p. 2 left col. ¶ 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129